SBOR, Inc. 13100 Boones Ferry Road Lake Oswego, OR 97035 Phone: (503) 882-8980 admin@sborealestate.com www.sborealestate.com VIA EDGAR April 25, 2013 Jennifer Gowetski Senior Counsel US Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC 20549 Re: SBOR, Inc. Amendment No. 1 to Registration Statement on Form S-1 Filed: April 3, 2013 File No. 333-186869 Dear Ms. Gowetski: This letter is in response to your comment letter dated April 15, 2013, with regard to the Amendment No.1 to the Form S-1 filing of SBOR, Inc., a Nevada corporation (SBOR or the "Company") filed on April 3, 2013. Responses to each comment have been keyed to your comment letter. General 1. These sections have been revised accordingly throughout. Financial Statements and Notes General 2. The financial statements and applicable financial data has been updated throughout. Please contact me with any further comments or questions. The Company will file the redlined version and this letter on EDGAR correspondence. I would appreciate it if you would send any further responses directly to me electronically (admin@sborealestate.com). If the SEC has no further comments, we expect to file a request for acceleration of the effective date. Thank you in advance for your courtesies. Sincerely, /s/ John Kitchen John Kitchen, President
